Case 3:17-cr-00319-SMH-KLH Document 146 Filed 05/12/20 Page 1 of 2 PageID #: 464



                          UNTIED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

 UNITED STATES OF AMERICA                          CRIMINAL ACTION NO. 17-00319-02

 VERSUS                                            JUDGE S. MAURICE HICKS, JR.

 JESSICA N. DAVIS                                  MAGISTRATE JUDGE HAYES


                                 MEMORANDUM ORDER
        On May 11, 2020, Defendant Jessica N. Davis (“Davis”) filed a letter motion

 (Record Document 145) with the Clerk of Court requesting that she have the time she

 spent in federal custody between August 17, 2017 to December 10, 2017 credited to the

 sentence she is currently serving in the Bureau of Prisons (“BOP”).

        The Court has no authority to grant Davis the relief she requests. Pursuant to 18

 U.S.C. § 3585(b), the Attorney General, through the BOP, is charged with calculating a

 defendant’s credit for any time served in federal custody prior to sentencing. If a defendant

 wishes to challenge this calculation, she must, first, exhaust her available administrative

 remedies through the BOP before litigating in federal court. See United States v. Wilson,

 503 U.S. 329, 335, 112 S.Ct. 1351, 1354–55 (1992). After exhaustion of all administrative

 remedies, the defendant may then seek review in federal court by filing a petition for writ

 of habeas corpus, pursuant to 28 U.S.C. § 2241, in the district where he is incarcerated.

 See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).

        In this case, Davis has made no showing that she has exhausted her

 administrative remedies through the BOP.

        Accordingly,
Case 3:17-cr-00319-SMH-KLH Document 146 Filed 05/12/20 Page 2 of 2 PageID #: 465



         IT IS ORDERED that Plaintiffs’ letter motion requesting credit for time served

 (Record Document 145), which this Court construes as a petition for writ of habeas corpus

 pursuant to 28 U.S.C. § 2241, is DENIED and DISMISSED WITHOUT PREJUDICE to

 her right to re-file after she has exhausted her administrative remedies with the BOP.

         THUS DONE AND SIGNED in Shreveport, Louisiana, on this the 12th day of May,

 2020.
